SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February, 2014 Commission File Number 001-14491 TIM PARTICIPAÇÕES S.A. (Exact name of registrant as specified in its charter) TIM PARTICIPAÇÕES S.A. (Translation of Registrant's name into English) Av. das Américas, 3434, Bloco 1, 7º andar  Parte 22640-102 Rio de Janeiro, RJ, Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X TIM PARTICIPAÇÕES S.A. CONSOLIDATED FORM Director and Related Party Transactions Art. 11 CVM Instruction nº 358/2002 In February 2014 there were no security and derivative operations, as defined in article 11 of CVM Instruction nº 358/2002, carried out by TIM Participações S.A. directors. Company name: TIM Participações S.A. Group and Related Parties (X) Board of Directors ( ) Senior Management ( ) Fiscal Council ( ) Statutory Audit Committee ( ) People attended with Management pening Balance Security/ Derivative Security Description Quantity % interest Same Type/ Class Total Shares Common registered 0 Activity in the month  describe each purchase or sale in the month (day, quantity, price and amount) Security/ Derivative Security Description Intermediary Deal Day Quantity Price Amount (R$) Buy Total Buy Sale Total Sale Closing Balance Security/ Derivative Security Description Quantity % interest Same Type/ Class Total Shares Common registered 0 TIM PARTICIPAÇÕES S.A. CONSOLIDATED FORM Director and Related Party Transactions Art. 11 CVM Instruction nº 358/200 In February 2014 there were no security and derivative operations, as defined in article 11 of CVM Instruction nº 358/2002, carried out by TIM Participações S.A. Senior Managers. Company Name: TIM Participações S.A. Group and Related Parties ( ) Board of Directors (X) Senior Management ( ) Fiscal Council ( ) Statutory Audit Committee ( )People attended with Management Opening Balance Security/ Derivative Security Description Quantity % interest Same Type/ Class Total Activity in the month  describe each purchase or sale in the month (day, quantity, price and amount) Security/ Derivative Security Description Intermediary Deal Day Quantity Price Amount (R$) Buy Total Buy Sale Total Sale Closing Balance Security/ Derivative Security Description Quantity % interest Same Type/ Class Total Shares Common registered 0 TIM PARTICIPAÇÕES S.A. CONSOLIDATED FORM Director and Related Party Transactions Art. 11 CVM Instruction nº 358/2002 In February 2014 there were no security and derivative operations, as defined in article 11 of CVM Instruction nº 358/2002, carried out by members of the Fiscal Council of TIM Participações S.A. Company Name: TIM Participações S.A. Group and Related Parties ( ) Board of Directors ( ) Senior Management ( X ) Fiscal Council ( ) Statutory Audit Committee ( )People attended with Management Opening Balance Security/ Derivative Security Description Quantity % interest Same Type/ Class Total Shares Common registered 73 Activity in the month  describe each purchase or sale in the month (day, quantity, price and amount) Security/ Derivative Security Description Intermediary Deal Day Quantity Price Amount (R$) Buy Total Buy Sale Total Sale Closing Balance Security/ Derivative Security Description Quantity % interest Same Type/ Class Total Shares Common registered 73 TIM PARTICIPAÇÕES S.A. CONSOLIDATED FORM Director and Related Party Transactions Art. 11 CVM Instruction nº 358/2002 In February 2014 there were no security and derivative operations, as defined in article 11 of CVM Instruction nº 358/2002, carried out by members of the Statutory Audit Committee of TIM Participações S.A. Company Name: TIM Participações S.A. Group and Related Parties ( ) Board of Directors ( ) Senior Management ( ) Fiscal Council ( X) Statutory Audit Committee ( ) People attended with Management Opening Balance Security/ Derivative Security Description Quantity % interest Same Type/ Class Total Shares Common registered 0 Activity in the month  describe each purchase or sale in the month (day, quantity, price and amount) Security/ Derivative Security Description Intermediary Deal Day Quantity Price Amount (R$) Buy Total Buy Sale Sale Total Sale Closing Balance Security/ Derivative Security Description Quantity % interest Same Type/ Class Total Shares Common registered 0 TIM PARTICIPAÇÕES S.A. CONSOLIDATED FORM Director and Related Party Transactions Art. 11 CVM Instruction nº 358/2002 In February 2014 there were no security and derivative operations, as defined in article 11 of CVM Instruction nº 358/2002, carried out by people attended with management of TIM Participações S.A Company Name: TIM Participações S.A. Group and Related Parties ( ) Board of Directors ( ) Senior Management ( ) Fiscal Council ( ) Statutory Audit Committee ( X ) People attended with Management Opening Balance Security/ Derivative Security Description Quantity % interest Same Type/ Class Total Shares Common registered 0 0.00000000 0.00000000 Activity in the month  describe each purchase or sale in the month (day, quantity, price and amount) Security/ Derivative Security Description Intermediary Deal Day Quantity Price Amount (R$) Buy Total Buy Sale Sale Total Sale Closing Balance Security/ Derivative Security Description Quantity % interest Same Type/ Class Total Shares Common registered 0 0.00000000 0.00000000 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TIM PARTICIPAÇÕES S.A. Date: March 7, 2014 By: /s/ Rogério Tostes Name: Rogério Tostes Title: IRO FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will a ctually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
